First of all, on behalf
of the Bulgarian delegation, I take this opportunity to
congratulate you, Mr. President, and the other members
of the presidency on assuming the particularly
important task of presiding over this important
millennium session of the General Assembly and to
wish you every success in guiding it to a successful
conclusion.
Let me start by saying that the Republic of
Bulgaria, as an associated country, aligns itself with the
statement delivered on behalf of the European Union.
This past year has been marked by a series of
events, culminating in the Millennium Summit. From
this General Assembly session we expect consensus
decisions aimed at a strengthened and more efficient
United Nations, capable of bringing us closer to a
common vision for a better future, rid of the scourge of
conflict and war, poverty and disease, backwardness
and under-development, and based on peace and
security, sustainable development and prosperity in the
context of a dominating tendency towards a more
globalized and interdependent world. This truly is a
formidable task. It cannot be achieved by or for a
separate country or region. It requires a broad and
sustained effort to create a shared future, based upon
our common humanity in all its diversity, as rightly
pointed out in the Millennium Declaration.
On the verge of the new millennium, it would not
be an exaggeration to say that humanity has achieved a
lot. Nowadays we have at our disposal far better and
efficient means to produce more goods and services, to
fight diseases and live longer and better lives, to reap
the benefits of the new information technologies in all
spheres of life. But at the same time, we cannot but
recognize that humanity is still confronted by
tremendous challenges. Poverty and misery are still
dominant over large parts of the world. People in so
many places are still exposed to conflict and violence.
The world is still threatened by weapons of mass
destruction. New threats, such as terrorism,
international crime, illicit traffic in narcotics and small
arms, are coming to the fore. Also of particular concern
are the changes in the world climate and environment,
which are bringing disasters capable of destroying the
homes and livelihoods of millions.
To cope with these challenges we must act
together. This is the reason why we need a
strengthened and effective United Nations, which could
be achieved through the shared responsibility and the
good political will of all its Member States. The
Millennium Assembly is giving us the opportunity to
reaffirm our commitment to the purposes and the
founding principles of the United Nations, to go ahead
with reforms and to strengthen its role and
effectiveness, so as to make it serve us all better in
meeting the challenges we are confronted with at the
beginning of the new millennium.
26

Bulgaria joins the other Member States in
supporting the proposals, contained in the Millennium
Report of the Secretary-General Kofi Annan
(A/54/2000) and aimed at the system-wide streamlining
and strengthening of the Organization and at making it
more efficient and responsive to new realities. Of
particular importance in this regard is the strengthening
and revitalization of the principal organs of the United
Nations, in particular the General Assembly, the
Security Council and the Economic and Social Council.
Regarding the reform and the enlargement of the
Security Council, we share the view that this process
should result in a more representative, effective and
legitimate Security Council, taking into consideration
both the increased number of the United Nations
membership and the enhanced role and political and
economic potential of certain States, like Germany and
Japan, for example, which could assume the
responsibilities of permanent members. In our view, a
reformed Council should be more transparent, open and
accessible to the interested non-member States. A fair
and balanced representation, including the Group of
Eastern European States, whose membership has
doubled in the last decade, should definitely be
secured. A decision on the enlargement of the Council
and on its working methods should be supported by the
broadest possible consensus, including all the
permanent members of the Security Council.
During the past year, the international community
continued to be engaged closely with the situation in
south-east Europe. As a country, suffering most
directly the impact of the developments in the region,
Bulgaria is particularly concerned with the situation in
Kosovo. We note that progress in implementing
resolution 1244 (1999) of the Security Council has
been achieved, particularly with regard to restoring
peace and stability in the province. At the same time, it
must be recognized that in terms of multi-ethnic
coexistence the situation is still far from satisfying.
Continuing ethnic violence is causing serious concern.
Particularly worrying are the attacks against members
of the international peacekeeping contingents and
United Nations personnel. The situation requires
resolute steps on behalf of all community leaders in
Kosovo to reject violence and to promote tolerance and
cooperation in compliance with the adopted
declarations. We see such an approach as a key
prerequisite for building up an atmosphere of
confidence and ethnic tolerance.
The successful preparation and holding of
municipal elections with the participation of all ethnic
minorities, including refugees and displaced persons, is
particularly important for speeding up the political
process in Kosovo and for securing lasting peace and
stability.
Since the very beginning of the Kosovo crisis,
Bulgaria has been actively engaged in the overall
efforts of the international community to settle the
conflict and ensure lasting peace and stability in the
region. As is well known, Bulgaria participates in the
international peacekeeping forces in Kosovo and
renders logistical support to the peacekeeping Mission
in the province. Furthermore, my country has been
mobilizing significant resources, in accordance with
our potential, to increase its contribution to
international peace activities.
In response to the appeal to increase the size of
the United Nations civilian police force in Kosovo,
Bulgaria has increased its contingent to 60 police
officers, and is now considering the possibility of
increasing that number to 100. Bulgaria has sent an
engineering platoon to join the international presence
in the field. Bulgarian companies are engaged in the
construction and assembling of houses to shelter
displaced persons and refugees in Kosovo. Last, but
not least, Bulgaria has been supplying low-cost
electricity to Kosovo. The overall cost of these
endeavours has so far reached $6 million.
We deem particularly important the involvement
of all the countries of the region in the process of
seeking settlement of the outstanding issues through
the process of multilateral and bilateral negotiations. In
this context, the informal meetings held at the level of
prime ministers and the meetings of the foreign and
defence ministers of the countries neighbouring the
Federal Republic of Yugoslavia that are devoted to
different aspects of cooperation are useful.
Of particular importance to the post-conflict
reconstruction of conflict-stricken areas is the
elaboration and the implementation of a long-term
strategy for the economic reconstruction and
development of the countries of the region through
their integration into the European and Euro-Atlantic
structures. The speedy implementation of the different
projects within the framework of the Stability Pact for
South-Eastern Europe could contribute significantly to
the economic development and stability of the region.
27

We deem infrastructure projects as being  particularly
important in that regard. Such projects will contribute
to enhancing the transportation and communications
links of the region and connecting them with the rest of
Europe. Attracting investments and developing trade
and the participation of companies from the region in
the reconstruction process are important as well.
We highly appreciate the progress achieved in
strengthening cooperation between the countries of the
region in such fields as fighting organized crime and
corruption, the illicit traffic in narcotics, curbing the
uncontrolled possession of small arms, and so on. An
important achievement of that cooperation is the
creation of a multinational peace force in south-eastern
Europe, with joint headquarters in Plovdiv, Bulgaria.
We are confident that the establishment of this force
will strengthen the spirit of confidence and cooperation
in the region of south-eastern Europe.
An issue of special relevance to Bulgaria and
also, I believe, for other countries of the region, is the
negative impact on the national economy of the strict
implementation of the economic sanctions imposed
until recently by the Security Council on the Federal
Republic of Yugoslavia. As is well known, Bulgaria
strictly abided by the decisions of the United Nations
Security Council, and as a result suffered economic
losses commensurate with the country's foreign debt.
Those losses still affect our economic development.
Given the continued relevance and importance of this
issue under the present international setting, Bulgaria
supports the view that, since the provisions of the
Charter have equal importance, the issue of assisting
third States affected by sanctions has to be taken into
consideration together with the imposition of sanctions.
The elaboration of a concrete mechanism for that
purpose is therefore important for the United Nations,
which must find ways and means of alleviating their
negative effects, in particular on third States. The
international community as a whole should take care of
this. In our view, it is necessary that there be closer and
more direct participation in the whole process by all
third States that could potentially be adversely affected
by the imposition of sanctions. We are confident that
the discussions on this issue at the present session,
based on the decisions already adopted and on the
report of the Secretary-General under resolution
54/107, will result in more concrete decisions to that
end.
Bulgaria not only supports international efforts to
overcome the crisis in south-eastern Europe, but it also
fully supports the efforts aimed at resolving conflict
situations in Cyprus, the Middle East, the Caucuses,
Africa and elsewhere in the world. Bulgaria notes with
satisfaction the positive progress in the relations
between South and North Korea.
In the context of the new challenges in the field
of international peace and security, United Nations
peacekeeping operations continue to be a crucial
element in the activities of the United Nations. My
country supports the efforts of the international
community aimed at ensuring the necessary tools and
resources required to promote conflict prevention, the
peaceful resolution of disputes, and post-conflict
peace-building and reconstruction. We are convinced
that the new generation of peacekeeping operations
should include in their mandates a proportionate
combination of political, military, humanitarian,
reconstruction and other relevant activities.
In this regard, we believe that there are still
unexploited opportunities to strengthen the cooperation
of the United Nations and to make its cooperation with
regional organizations in the field of preventive
diplomacy, crisis management and peacekeeping more
effective on the basis of on their competitive
advantages. We share the concern of other Member
States over ensuring the United Nations ability to
deliver on its mounting array of peacekeeping
commitments, and we are committed to work together
to strengthen the capacity of the United Nations in this
vital area.
We fully support the need to reform the United
Nations peacekeeping scale of assessments. I would
like to point out, as a clear demonstration of this fact,
that the Government of Bulgaria has decided to assume
an additional financial commitment by increasing its
contribution to peacekeeping operations.
An issue closely linked to the maintenance of
international peace and security is the fight against
terrorism and international crime. Bulgaria attaches
paramount importance to the efforts of the world
community in the fight against terrorism. We condemn
all terrorist acts and lament the loss of life and the
destruction inflicted by such acts. We share the view
that the threat of terrorism is assuming a magnitude
that requires a decisive and joint response by the whole
international community. Bulgaria supports the
28

activities of the United Nations aimed at setting norms
and standards for the fight against terrorism and
international crime through the negotiation of various
legal instruments and by creating appropriate
institutions for that purpose.
We consider that the establishment of the
International Criminal Court is a significant
achievement in that regard. I would like to reiterate my
country's strong commitment to the fight against the
most serious kinds of international crime in all their
forms. That commitment is a consistent part of
Bulgarian policy. We are confident that the
establishment of the International Criminal Court will
be an efficient step by the international community
towards deterring the potential perpetrators from
committing such acts.
Together with peacemaking and the building of a
more secure world, the broadening of the human aspect
of development through democracy and participation
has been widely accepted and has become one of the
priorities of the activities of the United Nations. The
principle of the indivisibility of the universally
recognized civil, political, economic, social and
cultural rights continues to be a key element of today's
system of promotion and protection of human rights
and freedoms. Bulgaria is confident that the activities
of international forums in the field of human rights
should be aimed at ensuring the effective and universal
enjoyment of those rights on a global scale.
The principle of the indivisibility of universally
recognized civil, political, economic, social and
cultural rights continues to be a key element in today's
system of promotion and protection of human rights
and freedoms. Bulgaria is convinced that the activities
of international forums in the field of human rights
should be aimed at ensuring the effective and universal
enjoyment of those rights on a global scale. In this
respect, the monitoring and effective control of the
implementation of human rights and fundamental
freedoms remain of crucial importance. Guided by this
understanding, Bulgaria is now party to all universal
human rights instruments that have established specific
monitoring bodies and has recognized their competence
to consider communications from individuals.
In our view, the relevant experiences of some
regional organizations with competence in the human
rights field also could be taken into consideration. We
share the view that a more effective coordination and
exchange of information and even joint efforts are
needed between the United Nations and regional
organizations such as the Council of Europe and the
Organization for Security and Cooperation in Europe
(OSCE).
A better implementation of international
standards could be achieved by improving existing
mechanisms and by constructive and open dialogue on
the most sensitive issues, including those related to
human rights in individual States. Accordingly, the
Bulgarian Government attaches great importance to the
enjoyment of all human rights by Bulgarians living
abroad and considers respect for their rights as an
essential element in the enhancement of relations.
Enhanced socio-economic development is another
important factor for securing stability and peace in the
world. The achievements registered in this field should
be recognized and encouraged. The review process,
based on the relevant ideas contained in the millennium
report of the Secretary-General, must result in the
strengthening of the coordinating role of the Economic
and Social Council and of the entire machinery of this
Organization. Of particular relevance in this regard are
the steps aimed at the practical realization of the
follow-up measures to the major international
conferences.
Bulgaria attaches major importance to the role of
the United Nations in the field of sustainable
development and is following closely the United
Nations dialogue and the activities of the respective
United Nations bodies and agencies on issues related to
demographics, social development, women, the fight
against diseases and drugs, and so on.
Bulgaria is cooperating actively with the United
Nations system of specialized agencies and
programmes. We are interested in further developing
this cooperation. We are looking forward to more
dynamic and streamlined activities, especially through
the use of the potential of United Nations Development
Programme for capacity-building and assistance in the
development and implementation of joint projects. In
this regard, the system of resident coordinators and the
efforts to make that system more operational will
undoubtedly play an important role.
Bulgaria shares the concern of the international
community regarding the spread of diseases, in
particular the AIDS virus. We support the activities of
the United Nations in this field, and we join our efforts
29

to those of Governments, non-governmental
organizations, and academic and research institutions
in the fight against this dangerous disease.
Development and economic growth are
impossible without full participation in global
economic and financial exchanges. In our opinion, the
United Nations and its institutions could play a more
active role with regard to the specific problems related
to economic transition and reforms.
Disarmament issues continue to play an important
role in overall efforts to secure a better world for future
generations. The Bulgarian Government attaches high
priority to international efforts to strengthen the
nuclear non-proliferation regime. We call for an early
entry into force of the Comprehensive Nuclear-Test-
Ban Treaty as an important step in that direction and
support the decision of the Conference on
Disarmament to establish an ad hoc committee to
conduct negotiations on a fissile material cut-off treaty.
We favour the strengthening of the Biological and
Toxin Weapons Convention and believe that a further
acceleration of the negotiations and an early conclusion
of the protocol to the Convention is required.
As a State party to the Chemical Weapons
Convention, Bulgaria would like to contribute to
increasing the number of accessions to the Convention
in order to achieve recognition of the prohibition of
chemical weapons as a universal norm of international
law. As a concrete effort to this end, we are hosting a
regional seminar of the Organization for the
Prohibition of Chemical Weapons in Sofia from 28 to
30 September of this year.
With regard to conventional arms, anti-personnel
landmines are widely recognized as a terrible weapon,
which kills and maims hundreds of thousands of people
worldwide. Convinced of the need for a total
prohibition of anti-personnel mines, on 29 July 1999
the Bulgarian Parliament ratified the Ottawa
Convention, thus contributing to its early entry into
force.
We are also ready to contribute to the efforts of
the international community to reduce conventional
weapons, including small arms, especially their
excessive and destabilizing accumulation in areas of
conflict. We regard universal participation in the
United Nations Register of Conventional Arms as an
important step towards effective transparency, on both
a regional and a global scale.
For Bulgaria this past year has been a period of
continued intensive efforts by the Government to build
on the economic stabilization that has been achieved
and to move forward with structural reforms,
modernizing State administration, enforcing the rule of
law in civil society and creating favourable conditions
for sustainable economic growth. The steps and
initiatives that have been undertaken in compliance
with the Government programme 'Bulgaria  2001'
are directed at moving ahead with the integration of
Bulgaria into European and Euro-Atlantic structures.
Being an integral part of Europe, Bulgaria regards
accelerated accession to the European Union and full
membership in North Atlantic Treaty Organization
(NATO) as an expression of our sovereign political
choice based on broad public support. Since Bulgaria is
endeavouring to promote and enhance the values of
democracy, we are sincerely interested in seeing these
values become widely accepted throughout South-
eastern Europe. The Republic of Bulgaria welcomes its
inclusion in the process of enlargement of the European
Union, together with other associated countries from
Central and Eastern Europe, as well as Cyprus. The
Bulgarian Government is fully aware that our accession
endeavours are contingent on the success of domestic
economic and legislative reforms.
The Bulgarian Government has developed a
clear-cut national strategy to meet the criteria for
NATO membership, based on a comprehensive national
programme of preparation, which is being updated and
optimized. Bulgaria has the political will and is
undertaking concrete steps to translate and fulfil in
regional terms the objectives of the Euro-Atlantic
Partnership Council and the enhanced Partnership for
Peace. Our positive attitude is reflected in the ongoing
regional political dialogue and the practical follow-up
measures to enhance regional security and defence
cooperation in South-eastern Europe.
In conclusion, I would like once again to declare
my country's readiness to cooperate actively with all
Member States for the successful implementation of
the lofty goals which we have before us at the present
session of the General Assembly. We are confident that
discussions on important agenda items will be
translated into practical measures.